Exhibit 10.35

 

INDEMNITY DEED OF TRUST NOTE

 

$18,433,083.00

Columbia,  Maryland

 

January 24, 2003

 

FOR VALUE RECEIVED, CORPORATE OFFICE PROPERTIES, L.P., a Delaware limited
partnership (“Borrower”), promises to pay to the order of JOLLY KNOLLS, LLC, a
Maryland limited liability company (“Lender”; the Lender and any assignee or
other lawful owner of this Note being hereinafter called the “Holder”), at its
principal office in Columbia, Maryland, or at such other place or to such other
party as the holder hereof may from time to time designate, the principal sum of
Eighteen Million Four Hundred Thirty-Three Thousand Eighty-Three Dollars and
Zero Cents ($18,433,083.00) (the “Principal Sum”), together with interest on the
unpaid Principal Sum, on the terms set forth in this Note.  Every word or term
in this Note that is capitalized for the purpose of indicating a particular
meaning and not specifically defined herein has the meaning set forth in the
Deed of Trust (hereinafter defined).

 

BORROWER FURTHER PROMISES, COVENANTS AND AGREES AS FOLLOWS:

 

1.                                       Definitions, Rules of Construction.

 

1.1                                 Definitions.  As used in this Note, the
terms defined in the preamble hereto shall have the respective meanings
specified therein, and the following terms, when used in this Note, shall have
the definitions provided in this Section 1:

 

“Additional Guaranty” means a Guaranty of even date herewith from COPT I, as
guarantor, to Lender, which is secured, in part, by the Deed of Trust.

 

“Business Day” means a day other than a Saturday, Sunday or legal holiday.

 

“COPT I” means Jolly COPT I, LLC, a Maryland limited liability company, which
has the Borrower as its sole member.

 

“County” means Anne Arundel County, Maryland.

 

“Deed of Trust” means the Indemnity Deed of Trust, Assignment of Leases and
Rents and Security Agreement from COPT I, recorded or intended to be recorded in
the Land Records of the County from Borrower to Richard Rubin and Susan M.
Wilkins, Trustees, covering, inter alia, certain real property located in the
County, as described therein (the “Property”).

 

1

--------------------------------------------------------------------------------


 

“Default Rate” means an annual interest rate equal to the greater of (i) fifteen
percent (15%); and (ii) the rate of eight percent (8%) in excess of the “prime
rate” as announced from time to time in the “Money Rates” section of the Wall
Street Journal.

 

“Financing Statement” means the UCC-1 financing statement, perfecting Lender’s
security interest in those items secured by the Deed of Trust and required or
permitted to be perfected by a financing statement.

 

“Guaranty” means a Guaranty of even date herewith from Corporate Office
Properties Trust, as guarantor, to Lender.

 

“Loan Documents” means this Note, the Guaranty, the Additional Guaranty, the
Deed of Trust, the Financing Statement, the Declaration Regarding FAR and the
Master FAR Declaration recorded or intended to be recorded prior to the Deed of
Trust, and any certificates, assignments, and other documents executed in
connection herewith or therewith, and all current and future supplements,
amendments and attachments thereto.

 

“Maturity Date” means December 31, 2007.

 

“Note” means this Indemnity Deed of Trust Note.

 

“Payment Address” is defined in Section 4 below.

 

1.2                                 Capitalized Terms.  Any capitalized term
used herein and not otherwise defined herein shall have the meaning given to
such term in the Deed of Trust.

 

1.3                                 Rules of Construction.  All references made
(a) in the neuter, masculine or feminine gender shall be deemed to have been
made in all such genders, and (b) in the singular or plural number shall be
deemed to have been made, respectively, in the plural or singular number as
well.

 

2.                                       Interest.  Commencing as of October 1,
2002 (which date is prior to the date hereof) and continuing until repayment in
full of all sums due hereunder, the unpaid Principal Sum shall bear interest and
be payable at the rate of three percent (3 %) per annum.  All interest payable
under the terms of this Note shall be calculated on the basis of a 365-day year
and the actual number of days elapsed.

 

2

--------------------------------------------------------------------------------


 

3.                                       Payments, Maturity Date.

 

3.1                                 Payments.  The unpaid Principal Sum,
together with interest thereon at the rate provided above, shall be payable by
Borrower to the Holder in five (5) yearly installments in the following manner:

 

(i)                                     On or before January 10, 2004, a
principal payment in the amount of Three Million Six Hundred Eighty-Six Thousand
Six Hundred Sixteen Dollars and Sixty Cents ($3,686,616.60), together with
accrued and unpaid interest on the Principal Sum;

 

(ii)                                  On or before January 10, 2005, a principal
payment in the amount of Three Million Six Hundred Eighty-Six Thousand Six
Hundred Sixteen Dollars and Sixty Cents ($3,686,616.60), together with accrued
and unpaid interest on the unpaid Principal Sum;

 

(iii)                               On or before January 10, 2006, a principal
payment in the amount of Three Million Six Hundred Eighty-Six Thousand Six
Hundred Sixteen Dollars and Sixty Cents ($3,686,616.60), together with accrued
and unpaid interest on the unpaid Principal Sum;

 

(iv)                              On or before January 10, 2007, a principal
payment in the amount of Three Million Six Hundred Eighty-Six Thousand Six
Hundred Sixteen Dollars and Sixty Cents ($3,686,616.60), together with accrued
and unpaid interest on the unpaid Principal Sum; and

 

(v)                                 On or before the Maturity Date, the
remaining unpaid balance of the Principal Sum, together with accrued and unpaid
interest on the unpaid Principal Sum, shall be due and payable.

 

3.2                                 Principal Curtailment.  If Borrower makes a
principal payment to Holder in excess of that required under Subsection 3.1
above, then such excess principal payment shall be credited against the next
principal payment installment.

 

4.                                       Place and Time of Payment.  All
payments of principal and interest shall be made during regular business hours
at the principal office of Lender at 8815 Centre Park Drive, Suite 104,
Columbia, Maryland 21045, or at such other place as the Holder may from time to
time designate in writing (the “Payment Address”) and shall be made in coin or
currency of the United States of America, which at the time of payment is legal
tender for the payment of public or private debts.

 

5.                                       Security for Note.  This Note is given
to evidence a loan in the amount of the Principal Sum made to the Borrower by
the Lender (the Borrower’s receipt of which is hereby acknowledged), and is
secured by the Guaranty and the Additional Guaranty.

 

3

--------------------------------------------------------------------------------


 

6.                                       Application of Payments.  All payments
made hereunder shall be applied first to late charges or other sums owing to the
Holder, next to accrued interest, and then to principal.

 

7.                                       Prepayment.                           
The Borrower may prepay the unpaid Principal Sum in whole or in part, at any
time or from time to time, without premium or penalty.

 

8.                                       Default.  If default be made in the
payment of the whole or any part of the debt evidenced hereby beyond any
applicable notice and cure period, or if an Event of Default (as defined in the
Deed of Trust) be made in the performance of any of the terms, agreements,
covenants, or conditions contained herein or contained in the Guaranty,
Additional Guaranty or in any Loan Document, then, in any of these events, the
entire unpaid balance of the Principal Sum due hereunder, plus all accrued
interest, together with all other sums evidenced hereby or secured by the
Guaranty and/or Additional Guaranty, shall, at the option of the holder hereof,
at once become and be due and payable, without notice to Borrower or any other
person.

 

9.                                       Default Rate of Interest.  On default
for ten (10) days after written notice to Borrower in the payment of any
installment of principal or interest, or either (provided that Borrower shall
not be entitled to more than two notices of monetary default in any twelve month
period), the entire unpaid principal balance shall bear interest thereafter at
the Default Rate.  Interest at the Default Rate shall be payable with the
payment of the overdue amount, and otherwise shall be compounded on the first
day of each and every calendar month until paid in full.  Such interest
calculation shall be made on the basis of a 365 day year.

 

10.                                 Late Charge.  Borrower covenants and agrees
that if any sum required hereunder or under the Deed of Trust should not be
received by the holder hereof within ten (10) days from its due date, a late
charge of five percent (5%) of such overdue payment, including principal and
interest, may (in addition to any other remedies provided for hereunder) be
charged for the purpose of defraying expenses incident to handling such
delinquent payments.

 

11.                                 Payment of Costs.  If, after any default
hereunder or under the Deed of Trust, the Guaranty or the Additional Guaranty
which continues beyond any applicable notice and cure period, the Holder retains
an attorney with respect to any enforcement action which the Holder may be
entitled to take, including but not limited to, any suit or action, which is
instituted to collect any or all of the Principal Sum, any interest accrued
thereon or any other sum falling due under the provisions of this Note, or if
this Note is placed in the hands of an attorney for collection, the Borrower
hereby agrees to pay all reasonable costs thereby incurred by the Holder,
including reasonable attorneys’ fees, all of which shall be added to and become
part of the debt evidenced hereby.

 

4

--------------------------------------------------------------------------------


 

12.                                 Confessed Judgment. Upon the occurrence of a
default in the payment of the whole or any part of the debt evidenced hereby
beyond any applicable notice and cure period, or if an Event of Default (as
defined in the Deed of Trust) be made in the performance of any of the terms,
agreements, covenants, or conditions contained herein or contained in the
Additional Guaranty, the Deed of Trust or in any Loan Document, Borrower
authorizes and empowers any attorney or any clerk of any court of record in the
United States of America to appear on behalf of Borrower in any court having
jurisdiction, in one or more proceedings, or before any clerk thereof or other
court official, and TO CONFESS JUDGMENT AGAINST BORROWER, WITHOUT PRIOR NOTICE
OR OPPORTUNITY OF BORROWER FOR PRIOR HEARING, in favor of Lender or the Holder
for and in the amount of the unpaid Principal Sum, all interest accrued and
unpaid thereon, all other amounts due and payable by Borrower to Lender or the
Holder under the terms of this Note, court costs, expenses, and attorneys’ fees
of five percent (5%) of the total amount then due hereunder. Notwithstanding the
Lender’s right to the attorneys’ fees described above in connection with any
confession of judgment proceeding, the Lender may only collect such actual
reasonable attorneys’ fees and expenses that are incurred by its counsel in
connection therewith, and upon payment of the amount of the judgment, including
such actual reasonable attorneys’ fees and expenses, the judgment shall be
considered satisfied.  Borrower waives and releases, to the extent permitted by
applicable law, the benefit of any and every statute, ordinance, rule of court
and all errors and all rights of exemption, appeal, stay of execution,
inquisition, other relief from the enforcement or immediate enforcement of a
judgment or related proceedings on a judgment, and other rights to which
Borrower may otherwise be entitled under the laws of the United States of
America or of any state or possession of the United States of America now in
force or which may hereafter be enacted.  The authority and power to appear for
and enter judgment against Borrower shall not be exhausted by one or more
exercises thereof, or by any imperfect exercise thereof, and shall not be
extinguished by any judgment entered pursuant thereto.  Such authority and power
may be exercised on one or more occasions, from time to time, in the same or
different jurisdictions as often as Lender or the Holder shall deem necessary or
advisable, for all of which this Note shall be sufficient authority.

 

13.                                 Commercial Loan.  Borrower stipulates and
warrants that (a) the loan evidenced hereby is a “commercial loan” within the
meaning of Section 12-101(c) of the Commercial Law Article of the Annotated Code
of Maryland, and (b) all loan proceeds will be used for such commercial loan
purpose.

 

14.                                 Severability.  If any provision (or any part
of any provision) contained in this Note shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision (or remaining part of
the affected provision) of this Note, but this Note shall be construed as if
such invalid, illegal or unenforceable provision (or part thereof) had never
been contained herein, but only to the extent it is invalid, illegal, or
unenforceable.

 

15.                                 Governing Law; Jurisdiction; Service of
Process.  Borrower hereby acknowledges, consents and agrees (a) that the
provisions of this Note

 

5

--------------------------------------------------------------------------------


 

and the rights of all parties mentioned herein shall be governed by Maryland law
and interpreted and construed in accordance with such laws (excluding Maryland
conflict of laws), and (b) that the United States District Court for the
Northern District of Maryland, or any Maryland court of competent jurisdiction,
shall have jurisdiction in any proceeding instituted to enforce this Note, and
any objections to venue are hereby waived.  Borrower hereby consents to process
being served in any suit, action, or proceeding instituted in connection with
this Note by (a) the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to it at its address designated herein and
(b) serving a copy thereof upon John H. Gurley, Esquire, the agent hereby
designated and appointed by Borrower as Borrower’s agent for service of process.
Borrower irrevocably agrees that such service shall be deemed in every respect
to be effective service of process in any such suit, action, or proceeding.
Nothing in this Note shall affect the right of Lender to serve process in any
manner otherwise permitted by law and nothing in this Note will limit the right
of Lender otherwise to bring proceedings against Borrower in the courts of any
other appropriate jurisdiction or jurisdictions.

 

16.                                 Time of the Essence.  The Borrower agrees
that time is strictly of the essence hereof.

 

17.                                 Extensions.  The Maturity Date and/or any
other date by which payment is required to be made hereunder may be extended by
the Holder from time to time in its sole discretion, without in any way altering
or impairing the Borrower’s liability hereunder.

 

18.                                 Estoppel Certificates.  The Borrower agrees
to furnish to the Holder at any time and from time to time, within fifteen (15)
days after written request therefor, a written estoppel certificate, duly
executed and acknowledged, setting forth the amount then due under this Note,
and whether any claim, offset or defense then exists hereunder.

 

19.                                 Remedies Cumulative.  Each right, power, and
remedy of Lender as provided for in this Note or any of the other Loan
Documents, or now or hereafter existing under any applicable law or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power or remedy provided for in this Note or any of the other Loan
Documents or now or hereafter existing under any applicable law.  The exercise
or beginning of the exercise by Lender of any one or more of such rights,
powers, or remedies shall not preclude the simultaneous or later exercise by
Lender of any or all such other rights, powers or remedies.  No failure or delay
by Lender to insist on the strict performance of any term, condition, covenant
or agreement of this Note or any of the other Loan Documents, or to exercise any
right, power or remedy consequent on a breach thereof, shall constitute a waiver
of any such term, condition, covenant, or agreement or of any such breach, or
preclude Lender from exercising any such right, power or remedy at a later time
or times.  No provision hereof may be waived or modified orally, but all such
waivers or modifications shall be in writing, expressly waiving or modifying
such provision and signed by the party against whom enforcement of any waiver or
modification is sought.

 

6

--------------------------------------------------------------------------------


 

20.                                 Assignability.  This Note may be assigned by
the Lender or any subsequent Holder at any time and from time to time, and shall
inure to the benefit of and shall be enforceable by the Lender and its
successors and assigns and any other person to whom the Lender may grant an
interest in the Borrower’s obligations to the Lender, and shall be binding and
enforceable against the Borrower and the Borrower’s successors and assigns.

 

21.                                 Waiver of Jury Trial.  BORROWER, ON BEHALF
OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW ALL RIGHT TO TRIAL BY JURY OF ANY AND ALL CLAIMS ARISING UNDER THIS NOTE,
THE DEED OF TRUST, OR ANY OTHER DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION,
DIRECTLY OR INDIRECTLY, WITH THIS LOAN TRANSACTION, AND ANY AND ALL CLAIMS
ARISING UNDER COMMON LAW OR UNDER ANY STATUTE OF ANY STATE OR THE UNITED STATES
OF AMERICA, WHETHER ANY SUCH CLAIMS BE NOW EXISTING OR HEREAFTER ARISING, NOW
KNOWN OR UNKNOWN.  IN MAKING THIS WAIVER BORROWER ACKNOWLEDGES AND AGREES THAT
ANY AND ALL CLAIMS MADE BY THE HOLDER OF THIS NOTE AGAINST THE BORROWER AND ALL
CLAIMS MADE BY BORROWER AGAINST THE HOLDER OF THIS NOTE SHALL BE HEARD BY A
JUDGE OF A COURT OF PROPER JURISDICTION AND SHALL NOT BE HEARD BY A JURY.  THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, AND THE
BORROWER HEREBY REPRESENTS AND WARRANTS THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THE BORROWER FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 


SIGNATURE APPEARS ON NEXT PAGE

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Deed of Trust Note on the day and
year first above written, intending it to be a sealed instrument.

 

WITNESS:

 

BORROWER:

 

 

 

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

 

 

 

 

 

By:

Corporate Office Properties Trust,
general partner

 

 

 

/s/ Stephanie L. Shack

 

By:

 /s/ Roger A. Waesche, Jr.

(SEAL)

 

 

Name:

 Roger A. Waesche, Jr.

 

 

 

Title:

 Senior Vice President

 

 

 

 

STATE OF MARYLAND

 

)

 

 

 

)

TO WIT:

COUNTY OF HOWARD

 

)

 

 

I HEREBY CERTIFY that on January 24, 2003, before me, a Notary Public of the
State of Maryland, personally appeared Roger A. Waesche, Jr., who acknowledged
himself to be the Sr. Vice President of Corporate Office Properties Trust, a
Maryland corporation, general partner of Corporate Office Properties, L.P., a
Delaware limited partnership, and that he as such officer, being authorized so
to do, executed the foregoing instrument on behalf of the corporation acting in
its capacity as general partner of the limited partnership.

 

WITNESS my hand and Notarial Seal.

 

 

/s/ M. C. Powel

 

Notary Public

 

My Commission Expires:  6/  /06

 

8

--------------------------------------------------------------------------------